Citation Nr: 9924418	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  96-31 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
hemorrhoids.

2.  Entitlement to an evaluation in excess of 40 percent for 
herniated nucleus pulposus, left with lumbosacral strain, to 
include the issue of a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to August 
1968. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from June 1995 and July 1997 rating 
decisions of the Los Angeles, California, Department of 
Veterans Affairs (VA) Regional Office (RO) which, among other 
things, denied a rating in excess of 40 percent for herniated 
nucleus pulposus, left with lumbosacral strain and denied a 
compensable rating for hemorrhoids, respectively.  In April 
1998, the RO increased the rating for hemorrhoids to 10 
percent.


REMAND

Regarding the issue of an increased rating for hemorrhoids, 
preliminary review of the record reveals a procedural matter 
which must be corrected prior to review of the claim on the 
merits.

The record reveals that an increased (compensable) rating for 
hemorrhoids was denied by the RO in a July 1997 rating 
decision.  The following month, the veteran filed a notice of 
disagreement (NOD) with this decision; however, there is no 
evidence that the RO furnished the veteran with a Statement 
of the Case (SOC) pertaining to the issue of an increased 
rating for hemorrhoids.  Thus, the RO should furnish the 
veteran an SOC as to that issue in accordance with 
38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  See 
Godfrey v. Brown, 7 Vet.App. 398, 408-10 (1995) (remand 
required for correction of a procedural defect); see also 
Archbold v. Brown, 9 Vet.App. 124, 130 (1996) (Pursuant to 
38 U.S.C.A. § 7105(a), (d)(1), (3), an NOD initiates 
appellate review in the VA administrative adjudication 
process; and the request for appellate review is completed by 
the claimant's filing of a substantive appeal (VA Form 1-9 
Appeal) after an SOC is issued by VA).

During his April 1999 hearing, the veteran maintained that 
his service-connected low back disability had worsened in 
recent years and warranted a higher rating.  He stated that 
it was hard for him to sit for extended periods, stand, 
dress, bend or stoop due to low back pain.  He reported 
taking the following medications for pain:  Tylenol with 
Codeine, Percocet, Cyclobenzaprine, Ciprofloxacin, Darvon and 
Ibuprofen.  

Review of the evidentiary record reveals that veteran has not 
been afforded a recent VA examination to assess the nature 
and severity of the service-connected low back disability, 
for purposes of determining entitlement to an increased 
rating.  It appears that the most recent medical evidence 
regarding the veteran's low back was a VA examination in 
April 1997, approximately two and a half years ago; and that 
examination was rather cursory.  

The Board notes that the RO scheduled a VA examination to 
evaluate the veteran's low back condition in July 1998; 
however, for unknown reasons, the examination was not 
conducted.  It appears that there may have been some 
confusion as to whether the veteran wished to withdraw his 
appeal.  In fairness to the veteran, the Board feels that he 
should be given another opportunity to report for an 
examination.  However, the Board takes this opportunity to 
advise the veteran that VA's duty to assist is not a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet.App. 406 (1991); Hayes v. 
Brown, 5 Vet.App. 60, 68 (1993); see also Dusek v. Derwinski, 
2 Vet.App. 519, 521 (1992).

The Board notes that 38 C.F.R. § 4.10 provides that in cases 
of functional impairment, evaluations must be based upon lack 
of usefulness of the affected part or systems and 38 C.F.R. 
§§ 4.40, 4.45 and 4.59 require consideration of functional 
disability due to pain, weakened movement, excess 
fatigability, incoordination, or pain on movement.  These 
requirements enable the VA to make a more precise evaluation 
of the level of disability and of any changes in the 
condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 
(1991).

Finally, the Board notes that during the April 1999 hearing, 
the veteran implicitly raised the issue of entitlement to a 
total disability rating based on individual unemployability 
(TDIU).  Where a claim for TDIU is raised in the context of a 
pending appeal from the denial of an increased rating, and 
the TDIU claim is predicated on the same disability for which 
increased schedular rating is sought, the TDIU matter is a 
sub-issue of the increased rating claim, within the Board's 
jurisdiction over the increased rating claim on appeal.  
VAOPGCPREC 6-96 (1996).  In this case, the veteran contends 
that pain from his service-connected low back disability 
affects his employability.  Therefore, the TDIU issue falls 
under the Board's jurisdiction in this appeal.  Because the 
Board has jurisdiction over the TDIU issue, the proper method 
of returning the case to the RO for further action is by 
remand rather than referral.  Id.  

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his service-
connected low back disability since April 
1997.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  
Failures to respond or negative replies 
should be noted in writing and also 
associated with the claims folder. 

2.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the current severity of his 
service-connected low back disability.  
All indicated tests, studies and X-rays 
should be completed.  The report should 
set forth all objective findings 
regarding the low back, including 
complete range of motion measurements.  
The examiner should specifically indicate 
whether the veteran has intervertebral 
disc syndrome.  If so, the examiner 
should indicate whether the syndrome is 
mild, moderate, severe, or pronounced in 
degree, should indicate the frequency of 
attacks, and should note whether the 
condition is manifested by persistent 
symptoms compatible with sciatic 
neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings 
appropriate to the site of the diseased 
disc(s).  The examiner should also 
comment on the existence of any 
functional loss due to pain, or weakened 
movement, excess fatigability, 
incoordination, or pain on movement.  The 
examiner must express an opinion as to 
the impact of the service-connected low 
back disability on the veteran's ability 
to perform substantially gainful 
employment, and whether the service-
connected low back disability has 
rendered him unemployable for VA 
compensation purposes.  Any opinions 
expressed must be accompanied by a 
complete rationale.  The claims folder 
and a separate copy of this remand should 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  The RO should inform the 
veteran of all consequences of his 
failure to report for the examination in 
order that he may make an informed 
decision regarding his participation in 
said examination.  The veteran should 
also be informed of his duty to cooperate 
in the development of his claim.  See 
Wood and Hayes, both supra.  

3.  After the above examination is 
conducted, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, an SOC should be issued 
to the veteran and his representative 
with the appropriate citations to the law 
and regulations regarding an increased 
rating for hemorrhoids.  The veteran 
should be provided an opportunity to 
respond thereto. The veteran should be 
notified of the need to file a 
substantive appeal if he wishes the Board 
to address the matter of an increased 
rating for hemorrhoids.  (Note: The 
appeal as to this issue should be 
returned to the Board following the 
issuance of the SOC only if it is 
perfected by the filing of a timely 
substantive appeal.  See Smallwood v. 
Brown, 10 Vet.App. 93, 97 (1997); 
Archbold, 9 Vet.App. at 130).

5.  Next, the RO should readjudicate the 
issue of an increased rating for 
herniated nucleus pulposus, left with 
lumbosacral strain, with particular 
attention to the applicability of the 
provisions of 38 C.F.R. §§ 4.40, 4.45 and 
4.59.  [DeLuca].  The RO should also 
adjudicate the TDIU issue.  The RO should 
take into consideration the veteran's 
service- connected disability(ies), and a 
determination regarding marginal 
employment should be made, if applicable.  
In the event the benefits sought are not 
granted, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the veteran until contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












